 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, 
rors so that corrections can be included in the bound volumes. Ralph C. Garcia, a sole proprietorship d/b/a R.C. Electric and trical Workers, Local No. 234. Case 32±CA± 15516 May 14, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Upon a charge filed by the Union on June 20, 1996, the General Counsel of the National Labor Relations Board issued a complaint and an order withdrawing 
approval of settlement1 on January 17, 1997, against 

tion 8(a)(1) and (3) of the National Labor Relations 
Act. Although properly served copies of the charge 
and complaint, the Respondent failed to file an answer. tion for Summary Judgment with the Board. On April 
22, 1997, the Board issued an order transferring the 
proceeding to the Board and a Notice to Show Cause 

ent filed no response. The allegations in the motion are 
therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not 

less good cause is shown. In addition, the complaint 
affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint 

close that the Region, by letter dated March 11, 1997, 
ceived by March 17, 1997, a Motion for Summary 
Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following 1 The order and complaint states that a settlement was approved by the Regional Director for Region 32 on September 13, 1996, but tlement agreement. FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a California sole proprietorship with an office and place of business 

try, providing services to customers on both a retail 
and nonretail basis. During the 12-month period pre-
ceding issuance of the complaint, the Respondent, in 

cess of $5000 which originated outside the State of 
California, and provided services valued in excess of 
$50,000 directly to customers or business enterprises 
who themselves meet one of the Board's jurisdictional 
standards, other than the indirect inflow or indirect 
outflow standards. We find that the Respondent is an 
employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and that the Union 
is a labor organization within the meaning of Section 
2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES terrogated applicants for employment concerning their 
union membership and/or activities. On April 11, 1996, 
the Respondent told an applicant for employment that 
he would not be hired because of his union member-
ship and/or activities. Since about March 18, 1996, the Respondent has re-fused to hire James Ray Nichols and Forest Bayer be-
cause they joined or assisted the Union or because they 
engaged in other protected concerted activities for the 
purpose of mutual aid or protection. CONCLUSION OF LAW spondent has interfered with, restrained, and coerced, 

ployees in the exercise of rights guaranteed in Section 
7 of the Act, and has thereby engaged in unfair labor 
practices affecting commerce within the meaning of 
Section 8(a)(1) and Section 2(6) and (7) of the Act. 
gard to the hire or tenure or terms and conditions of 
employment of its employees, thereby discouraging 
membership in a labor organization, and has thereby 
engaged in unfair labor practices affecting commerce 
within the meaning of Section 8(a)(3) and Section 2(6) 
and (7) of the Act. 323 NLRB No. 132  2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(3) and (1) by refusing to hire James Ray
Nichols and Forest Bayer, we shall order the Respond-ent to offer the discriminatees employment to the posi-
tions which they would have had, but for the discrimi-
nation against them, or, if those positions no longer
exist, to substantially equivalent positions, without
prejudice to their seniority or any other rights or privi-
leges which they would have enjoyed, and to make
them whole for any loss of earnings and other benefits
suffered as a result of the discrimination against them.
Backpay shall be computed in accordance with F.W.
Woolworth Co., 90 NLRB 289 (1950), with interest asprescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Ralph C. Garcia, a sole proprietorship
d/b/a R.C. Electric, Salinas, California, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Interrogating applicants for employment concern-ing their Union membership and/or activities.(b) Telling applicants for employment that they willnot be hired because of their Union membership and/or
activities.(c) Refusing to hire applicants for employment be-cause they join or assist the Union or because they en-
gage in other protected concerted activities for the pur-
pose of mutual aid or protection.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJames Ray Nichols and Forest Bayer employment to
positions that they would have had, but for the dis-
crimination against them, or, if those positions no
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or
privileges which they would have enjoyed.(b) Make Ray Nichols and Forest Bayer whole forany loss of earnings and other benefits suffered as a
result of the discrimination against them, in the manner
set forth in the remedy section of this decision.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,and all other records necessary to analyze the amountof backpay due under the terms of this Order.(d) Within 14 days after service by the Region, postat its facility in Salinas, California, copies of the at-
tached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for
Region 32, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since June 20, 1996.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.May 14, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 3R.C. ELECTRICWEWILLNOT
interrogate applicants for employmentconcerning their membership in International Brother-
hood of Electrical Workers, Local No. 234 and/or their
union activities.WEWILLNOT
tell applicants for employment thatthey will not be hired because of their union member-ship and/or activities.WEWILLNOT
refuse to hire applicants for employ-ment because they join or assist the Union or because
they engage in other protected concerted activities for
the purpose of mutual aid or protection.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of thisOrder, offer James Ray Nichols and Forest Bayer em-
ployment to positions that they would have had, but
for the discrimination against them, or, if those posi-
tions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other
rights or privileges which they would have enjoyed.WEWILL
make Ray Nichols and Forest Bayer wholefor any loss of earnings and other benefits suffered as
a result of the discrimination against them.RALPHC. GARCIA, ASOLEPROPRIETOR
-SHIPD
/B/AR.C. ELECTRIC